United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, MANAGER,
COLUMBUS PROCESSING & DISTRIBUTION
CENTER, Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0530
Issued: July 29, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 20, 2015 appellant filed a timely appeal from a December 29, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $3,156.49 overpayment of
compensation; and (2) whether OWCP abused its discretion in denying waiver of recovery of the
overpayment.
FACTUAL HISTORY
OWCP accepted that appellant, a parcel post distribution machine clerk, sustained
bilateral carpal tunnel syndrome as a result of his repetitive work duties. Appellant stopped work
1

5 U.S.C. § 8101 et seq.

on February 14, 2013 to undergo left carpal tunnel release authorized by OWCP. The procedure
was performed on February 15, 2013.
By letter dated April 12, 2013, OWCP advised appellant that he would be receiving
continuing wage-loss compensation covering a 28-day period. Appellant was advised that he
must notify OWCP immediately upon his return to work and, if he worked for any portion of the
period covered by a payment, he must return the payment to OWCP.
On August 2, 2013 appellant underwent authorized right carpal tunnel release.
On January 13, 2014 appellant advised OWCP that he had returned to full-time limitedduty work on December 10, 2013, but received a compensation payment. OWCP advised him
not to spend the money and that he would receive a letter stating an overpayment amount that he
would need to submit as repayment.
By letter dated February 14, 2014, OWCP made a preliminary determination that
appellant received an overpayment of compensation in the amount of $3,156.49 from
December 10, 2013 to January 11, 2014 because he continued to receive disability compensation
after his return to work. It explained the calculation of the overpayment and found that he was
without fault in its creation because he provided prompt notification about his receipt of
compensation on January 13, 2014 in an effort to return these funds. OWCP requested that
appellant complete an overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documents to assist OWCP in its evaluation of appellant’s eligibility for
waiver. Additionally, it notified him that, within 30 days of the date of the letter, he could
request a telephone conference, a final decision based on the written evidence, or a
prerecoupment hearing.
On March 10, 2014 appellant requested a telephone conference with OWCP. He
disagreed with the fact and amount of the overpayment. Appellant requested waiver of
repayment, contending that repayment of the overpayment would cause him financial hardship.
On May 10, 2014 appellant completed a Form OWCP-20 and submitted accompanying
financial documents. He listed his monthly income as $5,200.00. Appellant listed his nine-yearold grandson as a dependent. He listed monthly expenses as $1,123.51 for rent or mortgage,
$450.00 for food, $700.00 for clothing, $1,000.00 for utilities, $600.00 for other expenses, and
$288.14 and $86.52 for credit union loans, totaling $4,248.18. Appellant noted that he had no
cash on hand, $81.00 in a checking account, $2.34 in a savings account, and $1,500.00 for the
value of other personal property and other funds. He further noted $35,238.00 in stocks in a
Thrift Savings Program account.
During an October 7, 2014 telephone conference, appellant stated that his wife was his
only dependent. He also stated that his rent/mortgage was currently $1,258.00. Appellant
reported that the $288.14 payment previously noted on his Form OWCP-20 was for his
daughter’s car. He also reported $700.00 for a second car payment and $385.00 for a third car
payment. Appellant further reported $82.00 for a personal loan, $178.00 for a credit union credit
card, $33.00 for a Dick’s Sporting Goods credit card, and $25.00 for a Lowe’s credit card.
In a December 29, 2014 decision, an OWCP hearing representative finalized the
$3,156.49 overpayment, finding that appellant was not entitled to waiver of recovery of the
2

overpayment because his monthly income of $5,200.00 exceeded his allowable monthly
expenses by $425.00. He noted appellant’s monthly expenses as $1,258.00 for rent/mortgage,
$450.00 for food, $700.00 for clothing, $1,000.00 for utilities, $600.00 for other expenses,
$82.00 for a personal loan, $700.00 for a car payment, and $385.00 for a second car payment.
The hearing representative disallowed $400.00 for clothing and $288.14 for appellant’s
daughter’s car note as they did not constitute ordinary and necessary living expenses. He
disallowed the three credit card payments as they were already included in ordinary and
necessary living expenses. The hearing representative calculated $4,775.00 in allowable
monthly expenses. He determined that appellant’s monthly income exceeded his monthly
expenses by $425.00 and directed repayment of the overpayment in the amount of $150.00 per
month.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.2 Section 8129(a) of FECA provides, in pertinent part, “When an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”3
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.4 OWCP regulations provide that compensation for wage loss due to
disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.5 An
employee is not entitled to compensation for total disability after returning to full-time work.6
ANALYSIS -- ISSUE 1
The Board finds that appellant has received an overpayment of compensation in the
amount of $3,156.49 for the period December 10, 2013 to January 11, 2014. The record
supports that he continued to receive total disability compensation from the date of his return to
work on December 10, 2013 to January 11, 2014. For this period appellant received
compensation in the amount of $3,156.49. As he was not entitled to compensation after his

2

Id. at § 8102(a).

3

Id. at § 8129(a).

4

Id. at § 8116(a); R.H., Docket No. 09-1981 (issued June 11, 2010).

5

20 C.F.R. § 10.500.

6

M.J., Docket No. 09-469 (issued August 24, 2009).

3

return to work, OWCP properly found that an overpayment in compensation in the amount of
$3,156.49 had been created.7
LEGAL PRECEDENT -- ISSUE 2
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.8
If OWCP finds that the recipient of an overpayment was not at fault, repayment will still
be required unless: (1) adjustment or recovery of the overpayment would defeat the purpose of
FECA; or (2) adjustment or recovery of the overpayment would be against equity and good
conscience.9
Recovery will defeat the purpose of FECA if both: (a) the individual from whom
recovery is sought needs substantially all of his current income (including periodic benefits
under FECA) to meet current ordinary and necessary living expenses; and (b) the individual’s
assets do not exceed the resource base (including but not limited to cash, the value of stocks,
bonds, savings accounts, mutual funds) of $4,800.00 for an individual or $8,000.00 for an
individual with a spouse or one dependent, plus $960.00 for each additional dependent. The first
$4,800.00 or more, depending on the number of claimant’s dependents, is also exempted from
recoupment as a necessary emergency resource. If an individual has current income or assets in
excess of the allowable amount, a reasonable repayment schedule can be established over a
reasonable, specified period of time. It is the individual’s burden to submit evidence to show
that recovery of the overpayment would cause the degree of financial hardship sufficient to
justify waiver.10 An individual is deemed to need substantially all of his or her income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00.11
Recovery of an overpayment is considered to be against equity and good conscience
when any individual who received an overpayment would experience severe financial hardship
in attempting to repay the debt.12 Recovery of an overpayment is also considered to be against
equity and good conscience when any individual, in reliance on such payments or on notice that
such payments would be made, gives up a valuable right or changes his position for the worse.13

7

5 U.S.C. § 8116(a); 20 C.F.R. § 10.500.

8

20 C.F.R. § 10.433(a).

9

Id. at § 10.434. See 5 U.S.C. § 8129(b).

10

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a) (June 2009). See Miguel A. Muniz, 54 ECAB 217 (2002); 20 C.F.R. §§ 10.436, 10.437.
11

Sherry A. Hunt, 49 ECAB 467, 473 (1998).

12

20 C.F.R. § 10.437(a).

13

Id. at § 10.437(b).

4

ANALYSIS -- ISSUE 2
As OWCP found appellant without fault in the creation of the overpayment of
compensation, waiver must be considered and repayment is still required unless adjustment or
recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience.14
During the October 7, 2014 telephone conference, appellant stated that his wife was his
only dependent. He also stated that his rent/mortgage was currently $1,258.00. Appellant
reported three car payments: $288.14 for his daughter’s car, $700.00 for a second car payment,
and $385.00 for a third car. He further reported $82.00 for a personal loan, $178.00 for a credit
union credit card, $33.00 for a Dick’s Sporting Goods credit card, and $25.00 for a Lowe’s credit
card.
In a December 29, 2014 decision, an OWCP hearing representative finalized the
$3,156.49 overpayment, finding that appellant was not entitled to waiver of recovery of the
overpayment because his monthly income of $5,200.00 exceeded his allowable monthly
expenses by $425.00. He accepted the claimed monthly expenses of $1,258.00 for
rent/mortgage, $450.00 for food, $300.00 for clothing, $1,000.00 for utilities, $600.00 for other
expenses, $82.00 for a personal loan, $700.00 for a car payment, and $385.00 for a second car
payment. The hearing representative disallowed $400.00 for clothing and $288.14 for
appellant’s daughter’s car note, finding that they were not ordinary and necessary living
expenses. The Board finds that the hearing representative properly disallowed these expenses as
it is appellant’s burden of proof to establish that the expenses are ordinary and necessary.15 The
hearing representative also properly disallowed the three credit card payments because they were
already included in ordinary and necessary living expenses.16 He determined that appellant had
$4,775.00 in monthly expenses. The hearing representative directed repayment of the
overpayment in the amount of $150.00 per month.
The Board thus finds that, as appellant’s monthly income exceeds his documented
reasonable monthly expenses by more than $50.00, he is not entitled to waiver as he does not
need substantially all of his income to meet current ordinary and necessary expenses.
Appellant does not argue, and the record does not establish, that recovery of the debt
would be against equity and good conscience. He did not show that he gave up a valuable right
or changed his position for the worse in reliance on the overpayment.
Because appellant has failed to establish that recovery of the overpayment would defeat
the purpose of FECA or be against equity and good conscience, the Board finds that he has failed
to show that OWCP abused its discretion by refusing to waive the $3,156.49 overpayment.
With respect to recovery of the overpayment in compensation, the Board’s jurisdiction is
limited to reviewing those cases where OWCP seeks recovery from continuing compensation
14

Id. at §§ 10.436, 10.437.

15

Federal (FECA) Procedure Manual, supra note 10 at Chapter 6.200.6(a)(3) (June 2009).

16

Id.

5

benefits under FECA.17 As appellant is no longer receiving wage-loss compensation, the Board
does not have jurisdiction with respect to the recovery of the overpayment under the Debt
Collection Act.18
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $3,156.49 for the period December 10, 2013 to January 11, 2014. The Board further finds that
OWCP did not abuse its discretion in denying waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the December 29, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 29, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

Cheryl Thomas, 55 ECAB 610 (2004).

18

Id.

6

